     Case: 1:20-cv-02421 Document #: 22 Filed: 04/23/20 Page 1 of 4 PageID #:2906




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                              Case No. 20-cv-02421
              Plaintiff,
v.                                            Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                   Magistrate Judge Susan E. Cox

              Defendants.




                            Declaration of Justin R. Gaudio
    Case: 1:20-cv-02421 Document #: 22 Filed: 04/23/20 Page 2 of 4 PageID #:2907




                          DECLARATION OF JUSTIN R. GAUDIO

   I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and

   the United States District Court for the Northern District of Illinois. I am one of the attorneys

   for Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”).         Except as otherwise

   expressly stated to the contrary, I have personal knowledge of the following facts and, if called

   as a witness, I could and would competently testify as follows:

2. Offshore e-commerce store operators offering for sale products using counterfeit trademarks

   typically: (1) provide false, misleading and/or incomplete names and physical address

   information to conceal their locations and avoid liability for their unlawful conduct; and (2)

   rely primarily on electronic communications to communicate with their third-party service

   providers and customers.       In my over ten years of experience in anti-counterfeiting

   investigations, even if a purported address is provided on an e-commerce store, it is unlikely

   to be legitimate. E-mail has proved to be a reliable mechanism for quickly providing notice to

   e-commerce store operators in similar cases. Indeed, thousands of defendants in cases I have

   overseen have confirmed receipt of actual notice via e-mail.

3. I have accessed the Internet Corporation for the Assigned Names and Numbers (“ICANN”)

   website at www.icann.org in order to download the ICANN Registrar Accreditation

   Agreement. A true and correct copy of the ICANN Registrar Accreditation Agreement is

   attached hereto as Exhibit 1. According to Section 3.7.7.1 of the Registrar Accreditation

   Agreement established by ICANN, an individual or entity that registers a domain name is

   required to provide “accurate and reliable contact details and promptly correct and update them

   during the term of the … registration, including … postal address.”



                                                 2
   Case: 1:20-cv-02421 Document #: 22 Filed: 04/23/20 Page 3 of 4 PageID #:2908




4. An investigation of the WhoIs information for each of the respective Domain Names identified

   in Schedule A to the Amended Complaint for which registration information is available

   suggests that Defendants have ignored the applicable ICANN regulations and provided

   incomplete and/or false physical address information to the domain name registrars. For

   example, many of Defendants’ names and physical addresses used to register the Domain

   Names are incomplete, or use privacy services that conceal this information.

5. An investigation of the e-commerce stores operating under the Seller Aliases identified in

   Schedule A to the Amended Complaint shows that few, if any, provide a physical address on

   the e-commerce store. In most instances, Defendants must provide an e-mail address and

   physical address to third-party online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com, and Dhgate when registering their account. However, unlike an

   e-mail address, which is typically verified by the third-party online marketplace platforms, no

   verification typically occurs for physical addresses. Since an e-commerce store operator can

   input any physical address, such addresses are usually false and/or are not where the e-

   commerce store operator is located. As such, even if a physical address is available, it is not a

   reliable means for identifying and locating Defendants.

6. I have reviewed the Hague Convention on the Service Abroad of Judicial and Extra-Judicial

   Documents in Civil and Commercial Matters (“Hague Convention”) to which China is a

   signatory.   The Hague Convention does not preclude service by e-mail.             Additionally,

   according to Article 1 of the Hague Convention, the “convention shall not apply where the

   address of the person to be served with the document is not known.” A true and correct copy

   of the Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in




                                                3
    Case: 1:20-cv-02421 Document #: 22 Filed: 04/23/20 Page 4 of 4 PageID #:2909




   Civil and Commercial Matters, and a list of signatory members, are collectively attached hereto

   as Exhibit 2.

7. Exhibit 3 attached hereto is a true and correct copy of the unpublished decisions cited in Dior’s

   Memorandum in Support of the Motion for Electronic Service of Process Pursuant to Fed. R.

   Civ. P. 4(f)(3).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 23rd day of April 2020 at Chicago, Illinois.


                                              / s/ Justin R. Gaudio/
                                              Justin R. Gaudio
                                              Counsel for Christian Dior Couture, S.A.




                                                 4
